Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the limitations “each pixel” in line 1 and “the first phase in a second operating mode” in lines 6-7 lack proper antecedence. 
Claims 2-4 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 2 is further indefinite because “the first phase” in line 8 is not clear as to which operating mode this first phase is referring to.  Also, claim 2 is not clear as to which operating mode “a second phase” in line 9 is referring to.  Claims 2 is also not clear as to what is meant by “not included” in line 14.
Claim 3 is additionally indefinite because “the first portion” lacks a proper antecedence.  This limitation is not clear as to whether this is referring to the upper portion, the lower portion, or some other portion.

Claim 5 is indefinite because the limitations “each pixel” in line 1 and “the first phase in a second operating mode” in lines 8-9 lack proper antecedence. 
Claims 6-8 are indefinite by virtue of their claim dependency upon indefinite claim 5.
Claim 6 is further indefinite because “the first phase” in line 8 is not clear as to which operating mode this first phase is referring to.  Also, claim 6 is not clear as to which operating mode “a second phase” in line 10 is referring to.  Claims 6 is also not clear as to what is meant by “not included” in line 16.
Claim 7 is further indefinite because “the switching” in line 1 lacks a proper antecedence.
Claim 8 is further indefinite because “another portion of the second phase” in line 2 lacks a proper antecedence.
Claim 9 is indefinite because the limitation “the first phase in a second operating mode” in line 9 lacks a proper antecedence. 
Claims 10-15 are indefinite by virtue of their claim dependency upon indefinite claim 9.
Claims 12-14 are further indefinite because they each recite “the [first or second] phase” in line 2 of each claim without specifying which of the two operating modes the phases are part of.
Claim 16 is indefinite because the limitation “the first phase in a second operating mode” in lines 8-9 lacks a proper antecedence. 
Claims 17-20 are indefinite by virtue of their claim dependency upon indefinite claim 16.
Claims 17 is further indefinite because it recite “the first phase” in line 7 without specifying which of the two operating modes the phase is part of.

Claim 19 is further indefinite because “another portion of the second phase” in line 2 lacks a proper antecedence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US 8,513,761 B2).
Regarding claim 1, Roy et al. teach a semiconductor image sensor (note the abstract), each pixel of the sensor comprising a semiconductor substrate (11) having opposite front and back sides (as shown in fig. 5) and laterally delimited by a first insulating wall (23) comprising a first conductive core (24) insulated from the substrate (e.g., as shown in fig. 5), electron-hole pairs being capable of forming in the substrate (see the abstract) due to a back side illumination (see the abstract), and a circuit (represented by the Vwall terminal in fig. 5) configured to maintain, during a first phase in a first operating mode, the first conductive core at a first potential and to maintain, during at least a portion of the first phase in a 
Regarding claim 2, Roy et al. teach that the substrate is of a first conductivity type and has a first doping level, each pixel of the sensor further comprising a second insulating wall (15) penetrating into the substrate from the front side of the substrate (as shown in fig. 5), the second insulating wall being ring-shaped (see col. 4, line 52) and delimiting a substantially central region (as shown in fig. 5) comprising a lower portion (17) continuing the substrate and an upper portion (18) of the first conductivity type having a second doping level greater than the first doping level (note N+ versus N-), the second wall comprising a second conductive core (16) insulated from the region, the circuit being configured to maintain, during the first phase, the second conductive core at a third potential (TG < 1V) whereby the charge transfer from the substrate to the upper portion is blocked (see col. 5, lines 39-49), and, during a second phase, to maintain the second conductive core at a fourth potential (TG > 0V), which results in a charge transfer from the substrate to the upper portion (see col. 6, lines 18-25), and to maintain, during the first phase in the first operating mode, the first conductive core at the first potential which is equal to the third potential and to maintain (see col. 6, lines 51-53 for a first phase of a first operating mode and col. 7, lines 2-5, for a second, different potential in a first phase of a second operating mode), during the at least a portion of the first phase in the second operating mode, the first conductive core at the second potential which ranges from the third potential, not included, to the fourth potential (note col. 6, lines 66-67).
Regarding claim 3, Roy et al. teach that the first portion (17) is at the first doping level (N-).
Regarding claim 4, Roy et al. teach that each pixel further comprises an area penetrating into the substrate from the front side less deeply than the second insulating wall (note any area of 11 in fig. 5 fits this claim; note also area 13).

Regarding claim 6, it is pointed out that claim 6 is just the features of claim 2 in method form.  Therefore, Roy et al. teach these features in the same manner for those features as discussed above regarding claim 2.
Regarding claim 7, Roy et al. teach that switching from the first operating mode to the second operating mode depends on the conditions of illumination of the image sensor (e.g., note col. 1, lines 52-57).
Regarding claim 8, Roy et al. teach maintaining, for at least another portion of the second phase in the second operating mode, the first conductive core at the first potential which is equal to the third potential (e.g., note col. 6, lines 66-67).
	Regarding claim 9, it is pointed out that claim 9 is just the features of claim 1 for a single pixel.  Therefore, Roy et al. teach these features in the same manner for those features as discussed above regarding claim 1.
	Regarding claims 10-15, it is pointed out that claims 10-15 recite the same features of claim 2 for a single pixel.  Therefore, Roy et al. teach these features for these particular claims in the same manner for those features, respectively, as discussed above regarding claim 2.
	Regarding claim 16, it is pointed out that claim 16 is just the features of claim 1 in method form.  Therefore, Roy et al. teach these features in the same manner for those features as discussed above regarding claim 1.
Regarding claims 17-19, it is pointed out that claims 17-19 recite the same features of claim 2 as method steps.  Therefore, Roy et al. teach these features for these particular claims in the same manner for those features, respectively, as discussed above regarding claim 2.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose semiconductor image sensors and related methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN R LEE/Primary Examiner, Art Unit 2878